
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.34


SEPARATION DATE RELEASE AGREEMENT

        Recognizing that Drake S. Tempest ("Employee") and Qwest Services
Corporation, a subsidiary of Qwest Communications International Inc.
(individually and collectively referred to herein as "Employer") previously
entered into a Severance Agreement and General Release,

        Recognizing that the Severance Agreement and General Release does not
cover or address claims Employee may have under the Age Discrimination in
Employment Act, as amended, or claims that may have arisen from the time of
Employee's execution of the Severance Agreement and General Release through
December 8, 2002 ("the Separation Date"), and

        Recognizing that the undersigned parties, in the Severance Agreement and
General Release, expressed their mutual intention to enter into a separate
supplemental agreement covering claims Employee may have under the Age
Discrimination in Employment Act, as amended, and claims that may have arisen
from the time of Employee's execution of the Severance Agreement and General
Release through the Separation Date, and

        Recognizing that Employee has been encouraged to consult, has had
sufficient opportunity to consult, and has in fact consulted with his attorney
and financial advisor regarding the terms of this Separation Date Release
Agreement before signing this Separation Date Release Agreement, and

        Recognizing the attached disclosure information pursuant to the Age
Discrimination in Employment Act, as amended,

        Employer and Employee hereby execute this Separation Date Release
Agreement, and in consideration of the promises contained in this Separation
Date Release Agreement, the sufficiency of which is expressly acknowledged and
affirmed by both Employee and Employer, agree as follows:

        1.     Payments and Benefits. Assuming this Separation Date Release
Agreement becomes effective, as provided in Section 6 below, Employer shall pay
Employee the amount of $10.00, within ten days after the date this Agreement
becomes effective, as provided in Section 6 below.

        2.     Release and Waiver of Claims and Covenant Not to Sue. As a free
and voluntary act, Employee hereby releases and discharges, and covenants not to
sue, Qwest, as defined in the Severance Agreement and General Release (and each
of them) from any and all debts, obligations, claims, liability, damages,
demands, judgments, actions, causes of action, suits, promises, acts, omissions,
defenses (including, without limitation, recoupment and setoff), costs and
expenses (including, without limitation, attorneys' fees) (a) arising under or
based on the Age Discrimination in Employment Act, as amended, whether known or
unknown, suspected or unsuspected, arising from acts, omissions or events
occurring before Employee's execution of this Separation Date Release Agreement,
and (b) of any kind whatsoever, in law or in equity, whether known or unknown,
suspected or unsuspected, arising from acts, omissions or events occurring after
Employee's execution of the Severance Agreement and General Release and before
Employee's execution of this Separation Date Release Agreement, including
specifically but not exclusively:

•any and all alleged claims relating to or arising out of Employee's employment
with Employer, including but not limited to, any alleged claims for wages or
salary;

•any and all alleged claims arising out of the Qwest Management Separation Plan;

•any and all alleged claims for promissory estoppel or unjust enrichment, and
any and all alleged claims relating to or arising out of Employee's services or
any claimed breach of an alleged oral or written employment contract,
quasi-contract, or implied contract;

•any and all alleged tort claims;

•any and all alleged claims for libel and/or slander;



•any and all claims relating to or arising from any federal, state or local
statutes, laws or ordinances, including, without limitation, claims under Title
VII of the Civil Rights Act of 1964, as amended; claims under the Civil Rights
Act of 1991; claims under 42 U.S.C. § 1981, § 1981a, § 1985, or § 1988; claims
under the Family and Medical Leave Act of 1993; claims under the Americans with
Disabilities Act of 1990, as amended; claims under the Fair Labor Standards Act
of 1938, as amended; claims under the Worker Adjustment and Retraining
Notification Act; claims under the Colorado Anti-Discrimination Act; and claims
under the Employee Retirement Income Security Act of 1974, as amended ("ERISA");
and including claims for attorneys' fees and/or dispute resolution costs;

•any and all claims for any disability payments under the Qwest Disability Plan
or Qwest Pension Plan after the Separation Date. The reference to the Qwest
Disability Plan and Qwest Pension Plan includes any successor or predecessor of
such plans, such as the former Sickness and Accident Disability Plan or Long
Term Disability Plan of any Employer-related or U S WEST-related entity and all
benefits thereunder;

•any and all claims which Employee might have or assert against Qwest (or any of
them) (1) by reason of Employee's employment with Employer and/or the
termination of employment with Employer and all circumstances related thereto;
or (2) by reason of any other matter, cause, event, act or omission whatsoever
between Employee and Qwest (or any of them) that arose prior to Employee's
execution of this Separation Date Release Agreement; and

•Employee's right to seek individual relief on his own behalf for any charges of
discrimination filed with any federal, state or local agency, pending or
otherwise, arising from or related to Employee's employment with Employer, or
the termination thereof of said employment.


        This Section 2 does not apply to: (1) any claim Employee may make under
applicable state unemployment compensation laws, (2) any claim Employee may make
under applicable workers' compensation statutes, (3) any claim Employee may
make, or right Employee may have, for indemnification to the extent provided by
the bylaws or articles of incorporation of Employer, any agreement or plan or
applicable law; (4) any claim Employee may make, or right Employee may have,
with regard to director's and officer's liability insurance coverage,
(5) Employee's rights under this Separation Date Release Agreement, and
(6) claims which arise after the Separation Date.

        3.     Consideration. As acknowledged above, Employee expressly agrees
that this Separation Date Release Agreement provides money that is consideration
to which Employee would not otherwise lawfully be entitled without signing this
Separation Date Release Agreement, and that this consideration constitutes
payment in exchange for signing this Separation Date Release Agreement.

        4.     Supplemental to the Severance Agreement and General Release.
Assuming this Separation Date Release Agreement becomes effective, as provided
in Section 6 below, it shall be supplemental to, and not supplant or supersede
in any way, the Severance Agreement and General Release signed by the parties.
Assuming this Separation Date Release Agreement becomes effective, as provided
in Section 6 below, the parties hereto agree that all of the provisions of the
Severance Agreement and General Release shall continue unaffected and
undiminished in any way, and shall be incorporated by reference, as if stated in
full herein.

        5.     Full Agreement. The parties acknowledge that no promises or
representations have been made to induce it or him to sign this Separation Date
Release Agreement other than as expressly set forth herein and that each party
has signed this Separation Date Release Agreement as a free and voluntary act.
Employee shall pay his own attorneys' fees, financial advisor fees, costs and
expenses incurred in the negotiation, review and execution of this Separation
Date Release Agreement. No term or provision of this Separation Date Release
Agreement may be modified or extinguished, in whole or in part, except by a
writing which is dated and signed by both Employee and an officer of Employer.

        6.     Acceptance of this Separation Date Release Agreement; Revocation
Period; Effective Date of this Separation Date Release Agreement. In order to
accept this Separation Date Release Agreement, Employee must sign this
Separation Date Release Agreement and have it mailed or delivered to the office
of Jill Sanford, 1801 California Street, Denver, Colorado 80202, such that it is
received no later than January 22, 2003. Acceptance shall be effective upon said
receipt of the Separation Date Release Agreement executed by Employee. Employee
acknowledges that the release set forth in Section 2 of this Separation Date
Release Agreement means, in part, that Employee gives up all rights to damages
and/or money based upon any claims against Employer for age discrimination. As
required by the Age Discrimination in Employment Act, as amended, Employee has
the right, within seven days following the date Employer receives the Separation
Date Release Agreement executed by Employee, to revoke this Separation Date
Release Agreement. In the event Employee revokes this Separation Date Release
Agreement, both this Separation Date Release Agreement and the Severance
Agreement and General Release shall become null and void and the obligations
provided in both documents shall become null and void. To be effective,
Employee's revocation must be in writing and mailed or delivered to the office
of Jill Sanford, 1801 California Street, Denver, Colorado 80202, such that the
revocation notice is received within the seven-day period after Employer's
receipt of the Separation Date Release Agreement executed by Employee. If the
office of Jill Sanford does not receive such timely written notice of
revocation, both this Separation Date Release Agreement and the Severance
Agreement and General Release shall become effective on the first day following
the expiration of the seven-day revocation period (the "Effective Date").


Dated:
 
12/6/02
 
/s/  DRAKE S. TEMPEST      

--------------------------------------------------------------------------------

Drake S. Tempest (Employee)
Dated:
 
12/6/02
 
/s/  BARRY K. ALLEN      

--------------------------------------------------------------------------------

Barry K. Allen
EVP—HR and
Chief Human Resources Officer
(on behalf of Employer)





QuickLinks


Exhibit 10.34

